Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2017/0050469) in view of Perrin et al (US 2018/0117972 or WO 2016/174100) and Japan 776 (JP 2015-107776) and in view of Japan 040 (JP 2012-188040) and/or Prost et al (US 2019/0232720).
	Hashimoto et al discloses a pneumatic tire (e.g. tire size 195/65R15) having a tread having shoulders and comprising a cap rubber layer 16 (UPPER LAYER), an outer base rubber layer 15 (MIDDLE LAYER) and an inner base rubber layer (LOWER LAYER) and a reinforcement layer 12 (crown reinforcement) wherein



	modulus E' (MIDDLE LAYER) > modulus E' (LOWER LAYER)
	tan delta (MIDDLE LAYER) > tan delta (UPPER LAYER)
	tan delta (MIDDLE LAYER) > tan delta (LOWER LAYER)

Hashimoto discloses an Example #1 wherein properties of the layers are as follows:

modulus E' at 30oC
tan delta at 30oC
UPPER LAYER
9 MPa
0.3
MIDDLE LAYER
30 MPa
0.4
LOWER LAYER
7 MPa
0.2

 
Hashimoto et al teaches that the tire has improved rolling resistance performance while making both ice/snow performance and steering performance compatible with each other.  The following two formulas can be used to determine modulus G* for layers of the tread:

    PNG
    media_image1.png
    93
    494
    media_image1.png
    Greyscale

E* = 3G*
With respect to the above first formula, the following is noted:

    PNG
    media_image2.png
    183
    315
    media_image2.png
    Greyscale

The values in the following table were determined using Hashimoto et al's E' values and tan delta values in Example #1 and the above noted two formulas:

modulus E* at 30oC
modulus G* at 30oC
UPPER LAYER
10.3 MPa
3.4 MPa
MIDDLE LAYER
35.5 MPa
11.8 MPa
LOWER LAYER
7.7 MPa
2.6 MPa


In claim 1, the tread, covering layer and base layer correspond to the UPPER LAYER, the MIDDLE LAYER, and the LOWER LAYER respectively. The modulus of the LOWER LAYER is 10 to 95% of the modulus of the UPPER LAYER [paragraph 24].  The tan delta of the LOWER LAYER is 20-70% of the tan delta of the UPPER LAYER [paragraph 24].  Thus, Hashimoto et al substantially discloses the claimed invention except for the reinforcing element.
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide Hashimoto et al's tire tread such that (A) each of the grooves (furrows) is bordered axially on either side by a reinforcement element that extends radially from the LOWER LAYER toward the outside of the tread to a radial height greater than 75% of a radial thickness of the tread, the reinforcing element having a variable axial width, from a maximum value of less than 30% of an axial width of the tread, the axial width decreasing radially upwardly and (B) each reinforcement element is made up of the same material as the material of the high modulus MIDDLE LAYER since (1) Perrin et al teaches providing a tire tread such that variable width high modulus reinforcement elements (each having a triangular cross section) extend from a high modulus inner layer toward the tread surface to oppose rocking and shearing of a land portion adjacent to the groove during strong transverse loads on the tire during cornering, each reinforcement element being made up of the same material as the high modulus inner layer [FIGURE 7] and (2) Japan 776 teaches providing a tire tread such that high reinforcement elements (each having a triangular cross section) extend from a high hardness inner layer toward the tread surface to suppress deformation of the land portions to prevent reduction of groove volume to contribute to drainage performance each reinforcement element being made up of the same material as the high modulus inner layer [FIGURES 2, machine translation].    
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Hashimoto et al's tire tread such that the LOWER LAYER is flush with the groove bottom (furrow bottom) since (1) Hashimoto et al shows extends grooves partially through the MIDDLE LAYER of the three layer tread [FIGURE 1] and (2) (A) Japan 040 shows extending grooves completely through a MIDDLE LAYER of a three layer tread such that the grooves are flush with the LOWER LAYER [FIGURE 2] being an alternative to partially extending the grooves through the MIDDLE LAYER [FIGURE 3] and/or (B) Prost et al teaches extending grooves through a tread such that the grooves are flush with the LOWER LAYER of a three layer tread [FIGURE 4].
	As to claim 13, Hashimoto et al teaches an example tan delta of 0.2 for the LOWER LAYER. 
	As to claims 14-16, it would have been obvious to one of ordinary skill in the art to provide the LOWER LAYER of Hashimoto et al's tire tread such that it is made of two different materials as set forth in claims 14-16 since Prost et al teaches providing a LOWER LAYER of a tire tread such that it is made of two different materials to achieve better dynamic drift thrust response under turning stress.
	As to claims 17 and 18, it would have been obvious to one of ordinary skill in the art to provide Hashimoto et al's tire tread such that the high modulus covering layer oC greater than 7 MPa [claim 17], greater than 12 MPa [claim 18] since (1) Hashimoto et al teaches providing the MIDDLE LAYER of the tire tread with a high modulus at 30oC such as 11.8 MPa and (2) Perrin et al teaches providing a MIDDLE LAYER and reinforcement elements of a tire tread with a high modulus at 60oC of greater than 20 MPa [FIGURE 7, paragraph 38].
4)	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2017/0050469) in view of Perrin et al (US 2018/0117972 or WO 2016/174100) and Japan 776 (JP 2015-107776) and in view of Japan 040 (JP 2012-188040) and/or Prost et al (US 2019/0232720) as applied above and further in view of Sandstrom (US 2004/0050469) or Zhao et al (US 2016/0082774).
	As to claims 11 and 12, it would have been obvious to one of ordinary skill in the art to provide Hashimoto et al's tread such that G* at 23oC for the base layer [LOWER LAYER] is less than 1.5 MPa [claim 11], G* at 23oC for the base layer [LOWER LAYER] is less than 0.5 MPa [claim 12] SINCE (1) Hashimoto et al teaches providing the LOWER LAYER with a low storage modulus E' and low tan delta and (2) (A) Sandstrom teaches providing a LOWER LAYER of a three layer tire tread with a G* at 30oC of, for example, 0.5 MPa [paragraph 27] and/or (B) Zhao et al teaches providing a LOWER LAYER of a tire tread with G' at 100oC of 0.000849 MPa (849 Pa) [paragraph 13, FIGURE 2, Table 2]. 
5)	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (US 2017/0050469) in view of Perrin et al (US 2018/0117972 or WO 2016/174100) and Japan 776 (JP 2015-107776) and in view of Japan 040 (JP 2012-188040) and/or Prost et al (US 2019/0232720) as applied above and further in view of Japan 404 (JP 05-047404 B2).
	As to claims 14-16, it would have been obvious to one of ordinary skill in the art to provide the LOWER LAYER of Hashimoto et al's tire tread such that it is made of two different materials as set forth in claims 14-16 since Japan 404 teaches providing a LOWER LAYER of a tire tread such that it is made of two different materials to improve cutting resistance [FIGURES 1-3, machine translation].
Remarks
6)	The remaining references are of interest.
7)	No claim is allowed.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 26, 2022